15-32733-dof   Doc 83   Filed 10/18/18   Entered 10/18/18 14:56:08   Page 1 of 7
15-32733-dof   Doc 83   Filed 10/18/18   Entered 10/18/18 14:56:08   Page 2 of 7
15-32733-dof   Doc 83   Filed 10/18/18   Entered 10/18/18 14:56:08   Page 3 of 7
15-32733-dof   Doc 83   Filed 10/18/18   Entered 10/18/18 14:56:08   Page 4 of 7
15-32733-dof   Doc 83   Filed 10/18/18   Entered 10/18/18 14:56:08   Page 5 of 7
15-32733-dof   Doc 83   Filed 10/18/18   Entered 10/18/18 14:56:08   Page 6 of 7
15-32733-dof   Doc 83   Filed 10/18/18   Entered 10/18/18 14:56:08   Page 7 of 7
